                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA

 MERRICK JOSE MOORE,                               1:13-cv-01820-BAM (PC)
                Plaintiff,
                                                  ORDER & WRIT OF HABEAS CORPUS
 v.                                               AD TESTIFICANDUM TO TRANSPORT
                                                  JAMISE JERMAINE CALLOWAY, CDC
 A. CASAS,                                        # P-97743, PLAINTIFF’S WITNESS
                        Defendants.
                                                  DATE: April 29, 2019
                                                  TIME: 8:30 a.m.

        JAMISE JERMAINE CALLOWAY, inmate, CDC #P-97743, a necessary and
material witness on behalf of plaintiff in proceedings in this case on April 29, 2019, is confined
at Wasco State Prison, 701 Scofield Avenue, Wasco, CA 93280, in the custody of the Warden.
In order to secure this inmate's attendance, it is necessary that a Writ of Habeas Corpus ad
Testificandum issue commanding the custodian to produce the inmate in Courtroom #8, 6th
Floor, United States Courthouse, 2500 Tulare Street, Fresno, California on April 29, 2019, at
8:30 a.m.

       ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify in United States District
Court at the time and place above, and from day to day until completion of court proceedings or
as ordered by the court; and thereafter to return the inmate to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of Wasco State Prison

         WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above, and from day to day until completion of the
proceedings, or as ordered by the court; and thereafter to return the inmate to the above
institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.

Dated: April 1, 2019                   /s/ Barbara A. McAuliffe
                                 UNITED STATES MAGISTRATE JUDGE
